DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … wherein the processor circuit is arranged to assign at least one protective transformation(s) to parts of the data flow graph, wherein the at least one protective transformation(s) is selected from a list of available protective transformations, wherein the processor circuit is arranged to determine a performance level and a security level for the data flow graph, wherein the processor circuit is arranged to determine a performance level and a security level for the assigned protective transformations, wherein if the performance level and the security level satisfy a security and/or a performance target then processor circuit terminates the assigning of protective transformations… …in combination and relationship with the rest of claim as being claimed in claims 1, 12, 16, 17.
Therefore, claims 2-11, 14-15, 13 are allowable as being dependent upon independent claims 1, 12.




Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to automatically determine the protections to be used in a protected program.


Dolby et al (Pub. No. US 2014/0130154); “Sound and Effective Data-Flow Analysis in the Presence of Aliasing”;
-Teaches using a data flow model of a program suitable for taint analysis of the program, tracking information from sources of taint to entities in a heap using a model of the heap based on the program…see par. 12.


Eker et al (Pub. No. US 20100251378); “Obfuscating Computer Program Code”;
-Teaches generating an executable representation of the computer program from the input representation, wherein the executable representation includes one or more computer-executable instructions for causing the data processing system to assign the determined parameter values to respective ones of the set of parameters…see par. 27-28.


Reifer (Pub. No. US 2007/0266434); “Protecting Applications Software Against Unauthorized Access, Reverse Engineering or Tampering”;
-Teaches after the source code has been compiled and seeded with sneak circuits, it is considered seeded software…seeding performance benchmarks can be generated while monitoring performance indicators during seeding for proper implementation…see par. 32-34.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499